United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2107
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Eduardo Lara-Valadez,                   *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                            Submitted: February 5, 2004
                                Filed: March 16, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Eduardo Lara-Valadez (Lara-Valadez) pled guilty to conspiring to distribute
500 grams or more of a mixture containing methamphetamine, in violation of 21
U.S.C. § 846. The district court1 sentenced him to 121 months in prison and 5 years
supervised release. For the first time on appeal, Lara-Valadez argues that the
Sentencing Guidelines for methamphetamine offenses are unconstitutionally severe,
and that the district court should have departed downward based on his age and
background.

      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
        We reject both arguments. See United States v. Montanye, 996 F.2d 190, 192
(8th Cir. 1993) (en banc) (plain-error standard of review for issues not raised below).
First, the constitutional argument is conclusory and unsupported. See United States
v. Frieberger, 28 F.3d 916, 920-21 (8th Cir. 1994) (defendant who challenges
constitutionality of methamphetamine Guidelines must demonstrate that Guidelines
were based on forbidden or suspect ground or that they do not survive rational-basis
review), cert. denied, 513 U.S. 1097 (1995). Second, Lara-Valadez did not request
a departure below, and the district court was not required to grant one sua sponte.

      Accordingly, we affirm.
                     ______________________________




                                          -2-